DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-31 are pending.
Claims 1-31 are rejected

Response to Amendment
Claim Rejections - 35 USC § 112
The rejection of claim 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment to step (e3) in claim 21.

Claim Rejections - 35 USC § 103
The rejection of claims 1-31 under 35 U.S.C. 103 as being unpatentable over Fetsko et al. (US 7,820,866 B2) is withdrawn due to the amendment to claims 1, 9 and 21 requiring that the contacting of at least a portion of the residual stream or a product thereof with an acidic catalyst is conducted in a further reactor separate from the condensation reactor(s).

Response to Arguments
Applicant's arguments filed May 27, 2022 with regard to the rejection of claims 1-6, 8-14, and 20 under 35 U.S.C. 103 as being unpatentable over Maas et al. (US 6,133,486) in view of Cipullo et al. (US 5,315,042) have been fully considered but they are not persuasive. 
The Examiner disagrees that Maas et al. is totally silent about the use of a thiol promoter and that Cipullo et al. teach that a thiol promoter is optional because Maas et al. incorporates by reference the teachings of Cipullo et al. (column 1, lines 40-42).   Cipullo et al. expressly disclose that mercaptan promoters are present in the reaction streams (column 3, lines 11-13; Table 3; column 4, lines 58-66; column 6, lines 37-43 and claims 11, 15-17).
The Examiner disagrees that neither Maas et al. nor Cipullo et al. disclose or suggest contacting at least a portion of residual (mother liquor) stream or a reaction product thereof with an acidic catalyst in a reactor separate from the condensation reactor(s) under conditions sufficient to allow acid-catalyzed hydrolysis of organic sulfides in the residual stream to the corresponding thiols followed by distillation of the product to recover phenols and thiols.   Maas et al. treats the mother liquors obtained from known condensation reactions such as the condensation reaction of Cipullo et al. (column 1, line 35 to column 2, line 21 and column 2, line 58 to column 3, line 39).   Maas et al. disclose that at least a portion of the mother liquor is treated by heating to a temperature within the range of from about 55°C to 95°C, which overlaps with the claimed temperature range of 60°C to 110°C (column 3, lines 25-30).    Further, Maas et al. disclose that at least a portion of the mother liquor is distilled (see Preparation 1 in column 5).
For the above reasons the rejection of claims 1-6, 8-14, and 20 under 35 U.S.C. 103 as being unpatentable over Maas et al. (US 6,133,486) in view of Cipullo et al. (US 5,315,042) is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-31 are rejected under 35 U.S.C. 103 as being unpatentable over Fetsko et al. (US 7,820,866 B2) alone or in view of Konrad et al. (US 4,107,218).
Claim 1 is considered obvious over Fetsko et al. because Fetsko et al. disclose a method for treating a residual stream (i.e., the mother liquor stream) from the manufacture of bisphenol in two or more reactors in parallel or series, wherein the residual stream inherently comprises unreacted phenols, bisphenol isomers, trisphenols, organic sulfides and water and wherein the method comprises:
(a1) contacting at least a portion of the residual stream or a reaction product thereof
with an acidic catalyst under conditions sufficient to allow acid-catalyzed hydrolysis of
organic sulfides in the residual stream to the corresponding thiols and produce an effluent stream (see column 2, lines 21-35; column 4, lines 9-27; Figure 1; column 5, lines 11-63; column 6, lines 5-9 and lines 36-39; column 7, lines 8-10; and column 12, lines 35-37); and
(b1) distilling at least a portion of the effluent stream to recover distillate products
inherently comprising phenols and thiols and produce a bottoms product comprising bisphenol isomers and trisphenols, and having a lower content of organic sulfides than the residual stream, since Fetsko et al. disclose that BMTP is hydrolyzed to its dissociation products, one of which is methyl mercaptan and separated and recovered preferably by distillation (see Figure 1; column 6, lines 14-20 and column 9, lines 3-29).
Claim 2 is considered obvious over Fetsko et al. because Fetsko et al. suggests
the method of claim 1, which further comprises recycling at least part of the distillate products to the bisphenol manufacturing process, since Fetsko et al. disclose recycling the promoter absorber column bottoms stream 6 to the condensation reactor (see Figure 1; column 5, lines 38-63; and column 6, lines 21-25).
Claim 3 is considered obvious over Fetsko et al. because Fetsko et al. disclose the method of claim 1, in which the acidic catalyst comprises an acidic ion exchange resin (see column 11, lines 21-61).
Claim 4 is considered obvious over Fetsko et al. because Fetsko et al. disclose
the method of claim 1, in which the acidic catalyst comprises a sulfonated acidic ion exchange resin with crosslinking within the claimed range of 2% - 6% crosslinking (see column 11, lines 21-61 and column 12, lines 61-63).
Claim 5 is considered obvious over Fetsko et al. because Fetsko et al. disclose the method of claim 1, in which the recovered thiol is an alkanethiol (see column 2, lines 30-32; column 4, lines 25-27; column 9, lines 30-66; and column 10, lines 11-15).
 Claim 6 is considered obvious over Fetsko et al. because Fetsko et al. disclose the method of claim 1, in which the contacting step (a1) is conducted at a temperature from about 60 to 110°C (see column 10, lines 32-40).
 Claim 7 is considered obvious over Fetsko et al. because Fetsko et al. suggest the method of claim 1, in which the residual stream (i.e., the mother liquor stream) comprises hydrolyzable organic sulfides in an amount up to 6,000 ppmwt and water present in a sufficient amount that the molar ratio of water to hydrolyzable organic sulfides is at least 4:1, since Fetsko et al. disclose that BMTP and water is present in or added to streams 1 and 6, which comprise the recycled mother liquor and the molar ratio of water to BMTP ranges from about 1:1 to about 5:1 (see Figure 1; column 5, lines 28-35; column 6, lines 36-39; column 7, lines 8-10; column 8, lines 27-44; and column 11, lines 4-19).
Claim 8 is considered obvious over Fetsko et al. because Fetsko et al. disclose
the method of claim 1, in which the residual stream comprises a mother liquor stream from a crystallization step to recover a bisphenol product (see column 12, lines 31-44).
Claim 9 is considered obvious over Fetsko et al. because Fetsko et al. disclose a method for producing bisphenol-A comprising:
(a2) condensing acetone with a molar excess of phenol in two or more reactor vessels in parallel or series in the presence of a first solid acid catalyst promoted with a thiol under conditions effective to produce a first effluent stream inherently comprising bisphenol isomers, unreacted phenol, trisphenols, organic sulfides and water (see the abstract; column 2, lines 6-10; column 2, lines 21-35; column 3, lines 39-44; column 5, lines 1-8; column 6, lines 5-9;  and column 10, line 61 to column 11, line 3); 
(b2) recovering bisphenol-A from the first effluent stream to leave a residual stream
inherently comprising a mixture of bisphenol isomers depleted in bisphenol-A, unreacted phenol, trisphenols, organic sulfides and water (see column 9, lines 3-29);
(c2) contacting at least part of the residual stream with a second catalyst under
conditions effective to inherently isomerize bisphenol isomers to bisphenol-A and to hydrolyze organic sulfides to the corresponding thiols and produce a second effluent stream (see column 2, lines 21-35; column 4, lines 23-27; column 7, lines 8-10; and column 9, lines 3-29);
(d2) dividing the second effluent stream into a recycle stream and a purge stream (see Figure 1; column 5, lines 59-63; column 5, line 67 to column 6, line 3; and column 6, lines 56-57);
(e2) supplying the recycle stream to step (a2) or step (b2) (see Figure 1; column 5, lines 38-40 and lines 58-63; and column 5, line 67 to column 6, line 3); and
(f2) distilling the purge stream or a reaction product thereof to recover distillate
products inherently comprising phenol and thiols and inherently produce a bottoms product comprising bisphenol isomers and trisphenols and inherently having a lower content of organic sulfides than the residual stream, i.e., the first mother liquor (see Figure 1; column 5, line 58 to column 6, line 3; column 6, lines 21-25 and lines 56-57; and column 9, lines 3-29).
Claim 10 is considered obvious over Fetsko et al. because Fetsko et al. suggest
the method of claim 9, which further comprises recycling at least part of the distillate products to the condensing step (a2), since Fetsko et al. disclose recycling the promoter absorber column bottoms stream 6 to the condensation reactor (see Figure 1 and column 5, lines 38-63).
Claim 11 is considered obvious over Fetsko et al. because Fetsko et al. disclose
the method of claim 9, in which the second catalyst comprises an acidic ion exchange resin (see column 11, lines 21-61).
Claim 12 is considered obvious over Fetsko et al. because Fetsko et al. disclose
the method of claim 9, in which the second catalyst comprises a sulfonated acidic ion exchange resin with crosslinking within the claimed range of 2% - 6% crosslinking (see column 11, lines 21-61 and column 12, lines 61-63).
 	Claim 13 is considered obvious over Fetsko et al. because Fetsko et al. disclose the method of claim 9, in which the thiol promoter and the recovered thiol are alkanethiols (see column 2, lines 21-35; column 4, lines 25-27; column 9, lines 3-66; and column 10, lines 11-15).
Claim 14 is considered obvious over Fetsko et al. because Fetsko et al. disclose
the method of claim 9, in which the contacting step (c2) is conducted at a temperature from about 60 to 110°C (see column 10, lines 32-40).
Claim 15 is considered obvious over Fetsko et al. because Fetsko et al. disclose
the method of claim 9, in which the purge stream is contacted with a third catalyst under conditions effective to hydrolyze organic sulfides to the corresponding thiols prior to distilling the reaction product thereof in step (f2), since Fetsko et al. disclose recycling the promoter column bottom stream 6 and that the condensation reactor may be two or more reactor vessels in parallel or series and each condensation reactor contains a solid acid catalyst (see column 2, lines 21-35; column 4, lines 9-27; column 5, lines 11-13; Figure 1; column 5, lines 38-63; and column 6, lines 5-9).
Claim 16 is considered obvious over Fetsko et al. because Fetsko et al. disclose
the method of claim 15, in which the third catalyst comprises an acidic ion exchange resin (see column 11, lines 21-61).
Claim 17 is considered obvious over Fetsko et al. because Fetsko et al. disclose
the method of claim 15, in which the third catalyst comprises a sulfonated acidic ion exchange resin with crosslinking within the claimed range of 2% - 6% crosslinking (see column 11, lines 21-61; and column 12, lines 61-63).
Claim 18 is considered obvious over Fetsko et al. because Fetsko et al. disclose
the method of claim 15, in which the contacting with a third catalyst is conducted at a temperature from about 60 to 110°C (see column 10, lines 32-40).
Claim 19 is considered obvious over Fetsko et al. because Fetsko et al. suggest the method of claim 9, in which the residual stream (i.e., the mother liquor stream) comprises hydrolyzable organic sulfides in an amount up to 6,000 ppmwt and water present in a sufficient amount that the molar ratio of water to hydrolyzable organic sulfides is at least 4:1, since Fetsko et al. disclose that BMTP and water is present or added to streams 1 and 6, which comprise the recycled mother liquor and the molar ratio of water to BMTP ranges from about 1:1 to about 5:1 (see Figure 1; column 5, lines 28-35; column 6, lines 36-39; column 7, lines 8-10; column 8, lines 27-44; and column 11, lines 4-19).
Claim 20 is considered obvious over Fetsko et al. because Fetsko et al. disclose
the method of claim 9, in which the recovering step (b2) comprises crystallization and the residual stream comprises a mother liquor stream from the crystallization (see column 12, lines 31-44).
Claim 21 is considered obvious over Fetsko et al. because Fetsko et al. disclose
a method for producing bisphenol-A comprising:
(a3) condensing acetone with a molar excess of phenol in the presence of a first solid
acid catalyst promoted with a thiol under conditions effective to produce a first effluent
stream inherently comprising bisphenol isomers, unreacted phenol, trisphenols, organic sulfides and water (see the abstract; column 2, lines 6-10 and lines 21-35; column 3, lines 39-44; column 4, lines 4-27; column 5, lines 1-8; and column 10, line 61 to column 11, line 3); 
(b3) recovering bisphenol-A from the first effluent stream to leave a residual stream
inherently comprising a mixture of bisphenol isomers depleted in bisphenol-A, unreacted phenol, trisphenols, organic sulfides and water (see column 9, lines 3-29;  ;
(c3) dividing the residual stream into a first portion and a second portion, since the recycled mother liquor stream will inherently be divided in the promoter absorber column (see Figure 1 and column 5, line 58 to column 6, line 3);
(d3) contacting the first portion of the residual stream with a second catalyst under
conditions effective to inherently isomerize bisphenol isomers to bisphenol-A and to produce a second effluent stream, since Fetsko et al. disclose that the condensation reactor may be two or more reactor vessels in parallel or series and each condensation reactor contains a solid acid catalyst (see column 6, lines 5-9);
(e3) recycling at least part of the second effluent stream to the step (a3) or
step (b3), since Fetsko et al. disclose recycling the promoter absorber column bottoms stream 6 to the condensation reactor (see Figure 1 and column 5, lines 38-40 and lines 58-63);
(f3) contacting the second portion of the residual stream with a third catalyst under
conditions sufficient to allow acid-catalyzed hydrolysis of organic sulfides in the second
portion of the residual stream to the corresponding thiols and produce a third effluent stream, since Fetsko et al. disclose that BMTP and water is present in streams 1 and 6 and that the condensation reactor may be two or more reactor vessels in parallel or series and each condensation reactor contains a solid acid catalyst (see column 2, lines 21-35; column 4, lines 4-27; column 5, lines 11-13; and column 7, lines 8-10); and
(g3) distilling the third effluent stream to recover distillate products inherently comprising
phenols and thiols and produce a bottoms product comprising bisphenol isomers and
trisphenols, and having a lower content of organic sulfides than the residual stream, since Fetsko et al. disclose that the dehydration column, which is connected to the condensation reactors, may be a distillation column and the BMTP is hydrolyzed to its dissociation products, one of which is methyl mercaptan (see Figure 1; column 6, lines 14-20; and column 9, lines 3-29).
Claim 22 is considered obvious over Fetsko et al. because Fetsko et al. disclose the method of claim 21, which further comprises recycling at least part of the distillate products to the condensing step (a3) (see Figure 1 and  column 5, lines 38-40 and lines 58-63);
Claim 23 is considered obvious over Fetsko et al. because Fetsko et al. disclose
the method of claim 21, in which the second catalyst comprises an acidic ion exchange resin (see column 11, lines 21-61).
Claim 24 is considered obvious over Fetsko et al. because Fetsko et al. disclose the method of claim 21, in which the second catalyst comprises an acidic sulfonated ion exchange resin with crosslinking within the claimed range of 2% - 6% crosslinking (see column 11, lines 21-61 and column 12, lines 61-63).
Claim 25 is considered obvious over Fetsko et al. because Fetsko et al. disclose the method of claim 21, in which the thiol promoter and the recovered thiol are alkanethiols (see column 2, lines 30-32; column 4, lines 25-27; column 9, lines 3-66; and column 10, lines 11-15).
Claim 26 is considered obvious over Fetsko et al. because Fetsko et al. disclose
the method of claim 21, in which the contacting step (d3) is conducted at a temperature from about 60 to 100°C (see column 10, lines 32-40).
Claim 27 is considered obvious over Fetsko et al. because Fetsko et al. disclose
the method of claim 21, in which the third catalyst comprises an acidic ion exchange resin (see column 11, lines 21-61).
Claim 28 is considered obvious over Fetsko et al. because Fetsko et al. disclose
the method of claim 21, in which the third catalyst comprises an acidic sulfonated ion exchange resin with 2% - 6% crosslinking (see column 11, lines 21-61).
Claim 29 is considered obvious over Fetsko et al. because Fetsko et al. disclose the method of claim 21, in which the contacting step (f3) is conducted at a temperature from about 60 to 110°C (see column 10, lines 32-40).
Claim 30 is considered obvious over Fetsko et al. because Fetsko et al. suggest
the method of claim 21, in which the residual stream (i.e., the mother liquor stream) in step (b3) comprises hydrolyzable organic sulfides in an amount up to 6,000 ppmwt and water present in a sufficient amount that the molar ratio of water to hydrolyzable organic sulfides is at least 4:1, since Fetsko et al. disclose that BMTP and water is present or added to streams 1 and 6, which comprises the recycled mother liquor and the molar ratio of water to BMTP ranges from about 1:1 to about 5:1 (see Figure 1; column 5, lines 28-35; column 6, lines 36-39; column 7, lines 8-10; column 8, lines 27-44; and column 11, lines 4-19).
Claim 31 is considered obvious over Fetsko et al. because Fetsko et al. disclose
the method of claim 21, in which the recovering step (b3) comprises crystallization and the residual stream comprises a mother liquor stream from the crystallization (see column 12, lines 31-44).
	Fetsko et al. differ from the claims in that it is not required that at least a portion of the residual stream or reaction product is contacted with an acid catalyst in a further reactor separate from the condensation reactor(s).  However, Fetsko et al. do disclose that once the desired yield of polyphenolic compound is attained by the condensation reaction between the phenolic compound and the carbonyl compound, the resulting crude reaction mixture effluent stream containing the polyphenol product is fed to a separation zone to separate the crude polyphenol compound into a crude polyphenol stream from at least a portion of other compounds such as unreacted carbonyl compounds, unreacted phenolic compounds, the dissociation products of the catalyst promoter, and water byproduct from the condensation reaction.  These compounds may be removed as an overhead or fractionally as draws by way of, for example, distillation or fractional distillation.  The method of separation is not limited and can be any conventional method.  Any fraction, which includes the mother liquor, containing the BMTP dissociation products, one of which is the mercaptan catalyst promotor, may be recycled back to the reaction zone or to any line or reactant feeding the reactions zone.  This fraction may be recycled directly back to the reaction zone or may be optionally but preferably further processed to enrich the concentration of  and recover the mercaptan catalyst promoter prior to recycling the mercaptan catalyst promoter back to the reaction zone. The means for recovering the mercaptan promoter are not limited. For example, a stream containing the BMTP dissociation products including the mercaptan catalyst promoter compound may be fed to a catalyst promoter absorber column which comprises a column designed to efficiently contact the stream with phenol.  The method of recovering the dissociation product catalyst promoter is not limited and can be any conventional technique, so long as the recovery zone functions to enrich the concentration of the mercaptan catalyst promoter from the separation zone (column 9, lines 6-55 and Example 2).  In addition Fetsko et al. disclose that any suitable reactor may be used as the reaction zone and the reaction can occur in a single reactor or in a plurality of reactor connected in series and that the invention is not limited to any particular method for recovering the polyphenol compound, and any method known to those of skill in the art is suitable (column 12, lines 18-44).   The reaction zone is generally operated at temperature range of about 20°C to about 130°C (column 10, lines 26-40).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to contact the mother liquor of Fetsko et al. with an acid catalyst in a further reactor separate from the condensation reactor(s), since Fetsko et al. disclose that any suitable reactor may be used as the reaction zone and the reaction can occur in a single reactor or in a plurality of reactor connected in series.  
	Konrad et al. disclose a process for producing a bisphenol-A wherein separation of the polyphenol from the mother liquor includes contacting at least a portion of the mother liquor is with an acidic cation exchange resin to remove color bodies at a temperature from about 40°C to about 150°C before being recycled to the reactor (see entire disclosure, in particular column 2, line 31 to column 3, line 65).
	One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to contact the mother liquor of Fetsko et al. with an acid catalyst in a further reactor separate from the condensation reactor(s) in a manner as taught by Konrad et al., since Fetsko et al. disclose that the method of separation is not limited and can be any conventional method.  Any fraction, which includes the mother liquor, containing the BMTP dissociation products, one of which is the mercaptan catalyst promotor, may be recycled back to the reaction zone or to any line or reactant feeding the reactions zone.  This fraction may be recycled directly back to the reaction zone or may be optionally but preferably further processed to enrich the concentration of  and recover the mercaptan catalyst promoter prior to recycling the mercaptan catalyst promoter back to the reaction zone. The means for recovering the mercaptan promoter are not limited. For example, a stream containing the BMTP dissociation products including the mercaptan catalyst promoter compound may be fed to a catalyst promoter absorber column which comprises a column designed to efficiently contact the stream with phenol.  The method of recovering the dissociation product catalyst promoter is not limited and can be any conventional technique, so long as the recovery zone functions to enrich the concentration of the mercaptan catalyst promoter from the separation zone.   The skilled artisan would have further been motivated to contact the mother liquor of Fetsko et al. in an absorption column with an acidic cation exchange resin at a temperature from about 40°C to about 150°C before being recycled to the reactor, as disclosed by Konrad et al., in order to remove color bodies.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).  In addition, any BMTP catalyst promoters in the mother liquor of Fetsko et al. would be expected to be hydrolyzed in the subsequent reactors of Fetsko et al. or in the adsorption column of Konrad et al., since the reaction conditions of the additional reactors of Fetsko et al. and the absorption column disclosed by Konrad et al. overlap with the claimed acid catalyzed hydrolysis reaction temperature of 60°C to 110°C.  

Claims 1-6, 8-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maas et al. (US 6,133,486) in view of Cipullo et al. (US 5,315,042), for the reasons given in the previous office action delivered December 21, 2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/Primary Examiner, Art Unit 1699